TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00749-CR



                                   Derrick Deral Lewis, Appellant

                                                 v.

                                    The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-1682-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Derrick Deral Lewis seeks to appeal his judgment of conviction for the

offense of aggravated robbery. See Tex. Penal Code 29.03. However, the district court has

certified that this is a plea-bargain case, that Lewis has no right of appeal, and that Lewis has

waived the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: December 16, 2022

Do Not Publish